      Case 2:16-cv-04626-PSG-SK Document 122 Filed 01/21/20 Page 1 of 1 Page ID #:1290

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                            CIVIL MINUTES - TRIAL


 Case No.         CV 16-4626-PSG (SKx)                                                                        Date        January 21, 2020
 Title:           JUAN FRIAS V CITY OF LOS ANGELES ET AL

 Present: The Honorable            Philip S. Gutierrez , U.S. District Judge
                      Wendy K. Hernandez                                                                    Marea Woolrich
                           Deputy Clerk                                                           Court Reporter/Recorder, Tape No.


                Attorneys Present for Plaintiff(s):                                                Attorneys Present for Defendants:
                           Cameron Sehat
                           Marcel Sincich
                            Dale Galipo                                                                    Christian Bojorquez

                              Day Court Trial         1st                                   Day Jury Trial
                                             st
           One day trial:      X    Begun (1 day);           X     Held & Continued;                Completed by jury verdict/submitted to court.
 X    The Jury is impaneled and sworn.
 X    Opening statements made by                      Plaintiff and Defense counsel
      Witnesses called, sworn and testified.                Exhibits identified.            Exhibits admitted.

      Plaintiff(s) rest.                                    Defendant(s) rest.
      Closing arguments made by                             plaintiff(s)                  defendant(s).                Court instructs jury.
      Bailiff(s) sworn.                                     Jury retires to deliberate.                                Jury resumes deliberations.
      Jury Verdict in favor of                              plaintiff(s)                  defendant(s) is read and filed.
      Jury polled.                                          Polling waived.
      Filed Witness & Exhibit Lists                         Filed jury notes.             Filed jury instructions.
      Judgment by Court for                                                               plaintiff(s)                 defendant(s).
      Findings, Conclusions of Law & Judgment to be prepared by                           plaintiff(s)                 defendant(s).
      Case submitted.                Briefs to be filed by
      Motion to dismiss by                                                         is           granted.             denied.            submitted.
      Motion for mistrial by                                                       is           granted.             denied.            submitted.
      Motion for Judgment/Directed Verdict by                                      is           granted.             denied.            submitted.
      Settlement reached and placed on the record.
      Clerk reviewed admitted exhibits with counsel to be submitted to the Jury/Court for deliberation/findings.
      Counsel stipulate to the return of exhibits upon the conclusion of trial. Exhibit Release Form prepared and filed.
      Trial subpoenaed documents returned to subpoenaing party.
 X    Case continued to        1/22/20 at 8am                                                 for further trial/further jury deliberation.
 X    Other:      Defendants’ MIL 1 to be reconsidered by the Court. Plaintiff’s MIL 1 and 2 granted in part.


                                                                                                                        6         :          00

                                                                                   Initials of Deputy Clerk                            wkh


CV-96 (06/06)                                                    CIVIL MINUTES - TRIAL                                                            Page 1 of 1
